DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/357,064 the examiner acknowledges the applicant's submission of the amendment dated 04/11/2022. At this point, claims 1, 9, and 17 have been amended. Claims 5 and 13 have been cancelled. Claims 1-4, 6-12, and 14-17 are pending.

Allowable Subject Matter
Claims 1-4, 6-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, 9, and 17, taking claim 1 as exemplary:
Though Martens et al., (US 2014/0229164 A1), part of the prior art of record, teaches misclassification and the use of training with a model with the result of misclassification in paragraph [0170] and paragraph [0172] through the discussion that a document has been misclassified and the determination that training data was misclassified for classifying webpages.
And though Lei Liu, (US 2014/0223562 A1), part of the prior art of record, teaches the determination of sharing of entries to a leaf by sharing members of a target node for an execution environment in paragraph [0078].
The primary reason for marking of allowable subject matter of independent claims 1, 9, and 17, taking claim 9 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system, method, and computer program product comprising:
“and wherein identifying the subset of the training data set includes creating a prioritized list of training samples sorted by a count of how often a given training sample shares a leaf with a misclassified item; update the training data set in response to the identification in the subset of the at least one training sample to form an updated training set; and generate an updated classification model using the updated training set;”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training of models, the determining of misclassification for the training of models, and the determining of sharing of leaves and nodes, it does not teach the identifying of a subset of a training data set includes creating a prioritized list of training samples sorted by a count of how often a given training sample shares a leaf with a misclassified item, updating the training data set in response to the identification in the subset of the at least one training sample to form an updated training set, and then generating an updated classification model using the updated training set.
Dependent claim(s) 2-4, 6-8, 9-12, and 14-16 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 9 upon which claims 2-4, 6-8, 9-12, and 14-16 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei Liu, (US 20140223562 A1), part of the prior art of record, teaches the determination of sharing of entries to a leaf of claims 1, 9, and 17 though the sharing members of a target node for an execution environment in paragraph [0078].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124